                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


ASSOCIATED MANAGEMENT SERVICES, )
INC.,                           )
                                )
            Plaintiff,          )                       No. 4:19-CV-01841-JAR
                                )
       V.                       )
                                )
CAPSTAN HEALTHCARE, LLC         )
d/b/a CAPSTAN RX, et al.,       )
                                )
            Defendants.         )


                                 MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Associated Management Services, Inc.' s

motion to remand. (Doc. No. 22). Defendants Capstan Healthcare, LLC d/b/a Capstan Rx, Syed

Haroon Zulfiqar d/b/a Capstan Rx, and North G Rx, LLC d/b/a Capstan RX, oppose the motion.

(Doc. No. 24). The matter is fully briefed and ready for disposition. For the reasons set forth

below, the Court will deny the motion.

        I.      Background

        On January 1, 2019, Plaintiff filed this junk fax class action in the Eleventh Judicial

Circuit in St. Charles County, Missouri. On June 26, 2019, Defendant North G Rx, LLC, with

the consent of the other defendants, removed the action to federal court. 1 On July 3, 2019,

Defendants filed their joint answer to the amended complaint and asserted two affirmative

defenses that Plaintiff and/or the putative class members lacked standing because they did not

suffer concrete and particularized harm. (Doc. No. 14 at 'i!'i! 1-2).


      Removal was timely filed within 30 days after service of the summons and petition on
Defendant North G Rx.
                                                   1
        On July 29, 2019, Plaintiff filed this motion to remand based on those affirmative

defenses and cited St. Louis Heart Center, Inc. v. Nomax, 899 F.3d 500 (8th Cir. 2018) in support

of its motion. In Nomax, the defendant removed the lawsuit to federal court and then moved to

dismiss the complaint for lack of Article III standing. The Eighth Circuit held that the plaintiff

lacked Article III standing but concluded that the proper disposition of the matter was to remand

it to state court pursuant to 28 U.S.C. § 1447(c). Plaintiff asserts that this principle applies to the

instant case, arguing that "Defendants should not be able to invoke federal subject matter

jurisdiction in a particular [Telephone Consumer Protection Act] case and then take the

inconsistent position that the claims against them should be dismissed for lack of subject matter

jurisdiction." (Doc. No. 23 at 4).

       Defendants respond that Plaintiff's motion to remand is premature because, unlike

Nomax, there is no contested factual challenge to subject matter jurisdiction presently before the

Court. Defendants argue that no motion to dismiss has been filed, nor has any evidence been

presented regarding the question of standing in this case.

       II.     Discussion

       An action is removable to federal court if the claims originally could have been filed in

federal court. 28 U.S.C. § 1441; In re Prempro Products Liability Litigation, 591 F.3d 613, 619

(8th Cir. 2010). The defendant bears the burden of establishing federal jurisdiction by a

preponderance of the evidence. Altimore v. Mount Mercy Coll., 420 F.3d 763, 768 (8th Cir.

2005). A case must be remanded if, at any time, it appears. that the district court lacks subject-

matter jurisdiction. 28 U.S.C. § 1447(c); Fed. R. Civ. P. 12(h)(3).           Any doubts about the

propriety of removal are resolved in favor of remand. Wilkinson v. Shackelford, 478 F.3d 957,

963 (8th Cir. 2007).



                                                  2
       Here, the Court concludes that the motion to remand is premature. Although the Court

may review its own subject matter jurisdiction sua sponte, Hart v. United States, 630 F.3d 1085,

1089 (8th Cir. 2011), there is nothing before the Court indicating that it lacks jurisdiction over

the case. Further, this case is readily distinguishable from Nomax. Here, Defendant raises the

issue of standing by way of an affirmative defense, which Defendant has the burden to prove and

presumably must be developed through discovery. This case is in the early stages of litigation,

and discovery has not yet begun.        Moreover, unlike Nomax, there is no motion to dismiss

pending before the Court. Thus, Plaintiffs motion to remand is premature and will be denied

without prejudice. _

       III.   Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion to Remand (Doc. No. 22) 1s

DENIED WITHOUT PREJUDICE.

       A Rule 16 Conference will be set by separate order.



Dated this 15th day of October, 2019.




                                                 3
